Name: Commission Regulation (EEC) No 3857/89 of 20 December 1989 amending Regulation (EEC) No 1759/88 laying down detailed rules for implementing the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  Asia and Oceania
 Date Published: nan

 22. 12. 89 Official Journal of the European Communities No L 374/33 COMMISSION REGULATION (EEC) No 3857/89 of 20 December 1989 amending Regulation (EEC) No 1759/88 laying down detailed rules for implementing the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses whereas the measures provided for in this Regulation are in accordance with the opinion ¢ of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1759/88 is hereby amended as follows : 1 . in the first subparagraph of Article 4 ( 1), 'Box 14' is replaced by 'Box 8' ; 2. in Articles 4 (2) and II (2), 'Box 20 (a)' is replaced by 'Box 24' ; 3. in Article 5 (a) paragraph 1 is replaced by the following : ' 1 . The fourth indent of Article 5 ( 1 ) of Commission Regulation (EEC) No 3719/88 shall not apply (*) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1471 /88 of 16 May 1988 concerning the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff {'), as amended by Regulation (EEC) No 3847/89 (2), and in particular Article 4 thereof, Whereas by Regulation (EEC) No 3847/89 the Council set at 600 000 tonnes the tariff quota for 1 990 for sweet potatoes originating in China other than for human consumption and covered by CN code 0714 20 90, imports of which into the Community qualify for zero duty ; Whereas the first date for the presentation of import licence applications in respect of the 1990 quota should accordingly be determined ; whereas at the same time several technical adaptations should be made to the detailed rules applicable, adopted by Commission Regulation (EEC) No 1759/88 (3), to take account in particular of the entry into force of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as amended by Regulation (EEC) No 1903/89 (*), and Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (*), as amended by Regulation (EEC) No 990/89 f) ; Whereas, in order to monitor actual imports better, provision should be made for the application of Article 33 (5) of Regulation (EEC) No 3719/88 on the time limit for the presentation of proof of release for free circulation of the product ; Whereas, in view of administrative experience gained, the seal of the agency issuing the export document in the supplying country should not be published in the Annex ; 0 OJ No L 331 , 2. 12. 1988 , p. 1 .'; (b) in paragraph 2, the reference to Regulation (EEC) No 3183/80 is replaced by a reference to Regulation (EEC) No 3719/88 ; (c) the following paragraph is added : '3 . Article 33 (5) of Regulation (EEC) No 3719/88 shall apply.' 4. in Article 6, 'Regulation (EEC) No 2042/75' is replaced by 'Regulation (EEC) No 891 /89 0 0 OJ No L 94, 7. 4. 1989, p. 13.'; 5. the second sentence of the second subparagraph of Article 8 ( 1 ) is deleted ; 6. in Article 11 , 'Box 12' is replaced by 'Box 20' ; 7. the Annex is replaced by the Annex hereto. Article 2 In respect of 1990, licence applications for release for free circulation of products originating in China may be lodged for the first time on 8 January 1990 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 134, 31 . 5. 1988 , p. 1 . (2) See page 5 of this Official Journal . 0 OJ No L 156, 23. 6. 1988 , p. 20. (4 OJ No L 331 , 2. 12. 1988 , p. 1 . (*) OJ No L 184, 30. 6 . 1989, p. 22. (s) OJ No L 94, 7 . 4. 1989, p. 13 . 0 OJ No L 106, 18 . 4. 1989, p. 26. No L 374/34 Official Journal of the European Communities 22. 12. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO People's Republic of China 1 Exporter (name, full address, country) 2 No China 3 Quota, year 4 First consignee (name, full address, country) EXPORT CERTIFICATE {Sweet potatoes falling within CN code 0714 20 90) 5 Country of origin CHINA 6 Country of destination EEC 7 Place and date of shipment  Means of transport =  Shipped by (name of vessel ) 8 Descriptions of Goods : 9 QUANTITY  Type of Products : Metric tonne (Net shipped weight) A Pellets \ A Chips \ A Others ll  Packaging : ll A In bulk Il A Bags A Others 10 Competent authority (name , address, country) Imp/Exp Department Ministry of Foreign Economic Relations and Trade, People 's Republic of China 2, Dong Chang An Street , Beijing , China Date : Signature Stamp : For use of EEC authorities This certificate is valid for 120 days from the date of issue class="page"> </body></html>